Order entered in New York County Supreme Court, on February 6, 1976 denying summary injunctive relief against respondent Philip Kitzer unanimously reversed, on the law, and judgment granted enjoining the use of the corporate respondent’s name, First National City Bank & Trust Co., Ltd., with $40 costs and disbursements to appellant against respondent Kitzer. A consent judgment having been entered, the appeal has been withdrawn as to all the respondents except Kitzer. He has not filed a brief and asks for an affirmance resting on the record below. Petitioner is a well-known national bank. The corporate respondent was incorporated in 1974 in Grenada, West Indies, but maintains its only office in New York City where petitioner has its principal office and place of business. The record clearly establishes that respondent Kitzer falsely represented, in a transaction with a Netherlands bank with whom a film maker was negotiating for a large loan, that the corporate respondent is a wholly owned subsidiary of the petitioner. Furthermore, the film maker paid the corporate respondent $20,000 on the misapprehension that it was a subsidiary of the appellant. No useful purpose would be served by enumerating other examples of deception appearing in the record. Mr. Kitzer has not seen fit to deny any of the serious charges made against him. The requisite intent to.deceive or mislead the public (General Business Law, § 133) by the use of the corporate name First National City Bank & Trust Co., Ltd., has been clearly established. Petitioner is entitled to an injunction. Settle order on notice. Concur—Stevens, P. J., Markewich, Murphy, Silver-man and Nunez, JJ.